                  Case 1:21-cr-00190-DAD-BAM Document 1 Filed 07/09/21 Page 1 of 5
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                           FILED

SEALED            United States of America
                                               __________
                                                              for the
                                                 Eastern District
                                                          District

                                                                 )
                                                                  ofof
                                                                    California
                                                                       __________
                                                                                                                            Jul 09, 2021
                                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                                      EASTERN DISTRICT OF CALIFORNIA




                             v.                                  )
                                                                 )      Case No.      1:21-mj-00072 EPG
            JOSE JESUS TORRES GARCIA                             )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)

                              CRIMINAL COMPLAINT BY TELEPHONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   July 8, 2021               in the county of                Fresno                      in the
      Eastern          District of         California        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 USC Section 924(c)(1)(A)(i)                Possession of a Firearm in Futherance of a Drug Trafficking Offense

                                              Maximum Penalties: 5 years to life in prison (consecutive to any other
                                              sentence), $250,000, 3 years of supervised release, $100 special
                                              assessment fee




         This criminal complaint is based on these facts:
See affidavit of HSI Special Agent Bret Koch




         ✔ Continued on the attached sheet.
         ’


                                                                                            Complainant’s signature

                                                                                             Bret Koch, HSI SA
                                                                                             Printed name and title
Sworn to before me by telephone consistent
with Fed. R. Crim. P. 4.1, 4(d), and 41(d)(3) on


Date:       Jul 9, 2021
                                                                                               Judge’s signature

City and state:                          Fresno, CA                          Hon. Erica P. Grosjean, U.S. Magistrate Judge
                                                                                             Printed name and title
            Case 1:21-cr-00190-DAD-BAM Document 1 Filed 07/09/21 Page 2 of 5

1                                IN THE UNITED STATES DISTRICT COURT

2                                   EASTERN DISTRICT OF CALIFORNIA

3
     UNITED STATES OF AMERICA,                           CASE NO.
4
                                  Plaintiff,             AFFIDAVIT OF HSI SPECIAL AGENT BRET
5                                                        KOCH
                            v.
6
     JOSE JESUS TORRES GARCIA,
7
                                  Defendant.
8

9
            I, Bret N. Koch, Special Agent, being sworn, depose and state the following:
10
            1.      I am an “investigative or law enforcement officer” within the meaning of Title 18, United
11
     States Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
12
     conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United States Code,
13
     Section 2516. I have also been cross designated by the Drug Enforcement Administration (“DEA”) and
14
     am empowered to investigate and make arrests for offenses under Title 21 of the United States Code. I
15
     have been involved with investigations for Title 21 offenses and am familiar with the Interagency
16
     Cooperation Agreement between the U.S. Drug Enforcement Administration and the U.S. Immigration
17
     and Customs Enforcement (“ICE”).
18
            2.      I am a Special Agent with the United States Department of Homeland Security (“DHS”)/
19
     Immigration and Customs Enforcement/ Homeland Security Investigations (“HSI”), presently assigned
20
     to the Office of the Resident Agent in Charge, Fresno, California (“HSI Fresno”). I am a “federal law
21
     enforcement officer” within the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C). I entered
22
     on duty in September 2018 as an HSI Special Agent (“SA”) assigned to the Office of the Resident Agent
23
     in Charge, Alpine, Texas (“HSI Alpine”), and I entered on duty with HSI Fresno in August 2020. As
24
     part of my daily duties as an HSI SA, I investigate narcotics offenses in violation of 21 USC § 841(a)(1).
25
     I have received training in the area of federal narcotics offenses, and I am a graduate of the Federal Law
26
     Enforcement Training Centers’ (“FLETC”) Criminal Investigator Training Program and the FLETC HSI
27
     Special Agent Training Program. In addition to my training at FLETC, I received a Bachelor of Arts
28


      COMPLAINT AFFIDAVIT                                1
            Case 1:21-cr-00190-DAD-BAM Document 1 Filed 07/09/21 Page 3 of 5

 1 degree in Philosophy from Northern Kentucky University and a Master of Arts degree in English from

 2 Southern New Hampshire University.

 3           3.     Since becoming an HSI SA, I have worked cases in a variety of programmatic areas.

 4 While assigned to HSI Alpine, I primarily conducted immigration and smuggling investigations. This

 5 experience included investigating federal immigration offenses, human smuggling, narcotics smuggling,

 6 and narcotics distribution offenses. In addition, during my time as an HSI SA, I have also conducted

 7 and/or participated in federal investigations involving firearms offenses and child exploitation. I have

 8 also participated in numerous state-level investigations and operations involving the same.

 9           4.     This affidavit is in support of a complaint charging Jose Jesus TORRES GARCIA with a

10 violation of Title 18, United States Code, Section 924(c)(1)(A)(i), possession of a firearm in furtherance

11 of a drug trafficking offense. The information set forth in this affidavit is not intended to detail each and

12 every fact and circumstance of the investigation or all the information known to me and other law

13 enforcement investigators. Rather, this affidavit serves only to establish probable cause for the arrest of

14 Jose Jesus TORRES GARCIA.

15           5.     On July 8, 2021, HSI, DEA, and Fresno PD officers executed a federal search warrant at

16 4413 E Iowa Ave, Fresno, California, the residence of Jose Jesus TORRES GARCIA (1:21-sw-0231-

17 BAM). TORRES GARCIA was under active investigation for the distribution of fentanyl pills in the

18 Fresno, California area. Investigators first learned of TORRES GARCIA while investigating a private

19 Facebook Messenger group dedicated to narcotics trafficking in which the Facebook profile of TORRES

20 GARCIA (under vanity name “Compa Chuy”) was observed advertising the sale of narcotics, including
21 M/30 pills known to contain fentanyl, and a firearm.

22           6.     During the search of the residence, agents identified mail addressed to TORRES

23 GARCIA, as well as other indicia of occupancy and ownership, in the main living room of the premises,

24 which also contained a bed. 1 TORRES GARCIA himself admitted during a post-Miranda interview that

25 this main living room constituted his sleeping quarters. During the same post-Miranda interview,

26
             1
27          In this same area, agents also found Bulldog gang indicia, such as a Bulldog blanket, two
   baseball caps, and a sticker. TORRES GARCIA’s Facebook profile summary section, ends with the
28 words: “Bulldog Elite.” I know that the Bulldog criminal street gang is a Fresno-based street gang.


       COMPLAINT AFFIDAVIT                                2
            Case 1:21-cr-00190-DAD-BAM Document 1 Filed 07/09/21 Page 4 of 5

 1 TORRES GARCIA stated, “everything that’s illegal should be in the living room under my bed,” and

 2 admitted to being presently in possession of a rifle and various narcotics. TORRES GARCIA also

 3 confirmed that he sells such narcotics and detailed to myself and DEA Task Force Officer (TFO)

 4 Cardinale the prices for which he buys and sells those narcotics while also referring to himself as an

 5 “entrepreneur.” In addition, TORRES GARCIA admitted to investigators that his Facebook profile is

 6 that which appears under vanity name “Compa Chuy,” and that he has advertised narcotics for sale on

 7 Facebook Messenger.

 8          7.      A search of TORRES GARCIA’s living space located a loaded, short-barrel AR-15 lying

 9 on the floor directly next to TORRES GARCIA’s bed. The rifle’s barrel appeared to be about six inches

10 shorter than the legal limit. The illicit rifle also had attached a 30-round capacity magazine, which was

11 loaded to capacity. Beneath the rifle, also directly next to TORRES GARCIA’s bed, was a plate carrier

12 for body armor which was, incidentally, carrying Armored Republic AR500 body armor plates.

13          8.      In the same room, agents located 8 baggies with “M/30” pills, which are commonly

14 counterfeit and contain fentanyl. Some of the baggies contained between 5-8 pills, other baggies

15 contained between 20-75 pills. The gross weight of the baggies and pills was 42 grams. Based on my

16 training and experience, there was a greater-than-user amount of these pills and they were packaged for

17 sales. Agents also found a baggie with suspected counterfeit Alprazolam pills (more commonly known

18 as Xanax) pills, with at least 50 pills and 3 pill bottles of Farmapram (more commonly known as Xanax).

19 Based on my training and experience, there was a greater-than-user amount of these pills. Within the

20 same room, agents also located packaging materials, such as several bags containing smaller baggies and
21 a digital scale. Based on my training and experience, I have seen such baggies on numerous occasions

22 and know them to serve as small, packaging materials for narcotics. I also know, based on my training

23 and experience, that drug dealers use digital scales to weigh narcotics in furtherance of drug trafficking.

24

25          9.      In the same room, agents also found additional controlled substances including:

26                  a)       a couple grams of a white, powdery substance which, based on my training and

27          experience, appeared to be cocaine;

28                  b)       white, oval-shaped pills labeled “7.5” on one side;


       COMPLAINT AFFIDAVIT                                3
            Case 1:21-cr-00190-DAD-BAM Document 1 Filed 07/09/21 Page 5 of 5

 1                    c)     a baggie containing brown-colored crstyals in capsules;

 2                    d)     a clear bottle containing white residue;

 3                    e)     two bottles labeled Promethazine with Codeine Oral Solution”; and

 4                    f)     other substances, including unknown crushed pills/powder in baggies as well as

 5          additional brown, rocklike, crystalline substances. 2

 6          10.       The controlled substances, the loaded AR-15 rifle, and body armor were all observed to

 7 be within roughly five feet of TORRES GARCIA’S bed. Based on my training and experience, I know

 8 that narcotics traffickers possess firearms to protect their narcotics stashes and/or proceeds. Based on

 9 the proximity of the loaded AR-15 to the narcotics, I believe that the firearm was strategically placed for

10 this purpose.
                                                     CONCLUSION
11

12      9. The above facts set forth probable cause to believe that Jose Jesus TORRES GARCIA is in

13 violation of Title 18, United States Code, Section 924(c)(1)(A)(i), possession of a firearm in furtherance

14 of a drug trafficking offense. I request that an arrest warrant be issued for Jose Jesus TORRES

15 GARCIA for this violation.

16
                                                           _____________________________________
17                                                         Bret Koch
                                                           Spceial Agent, Homeland Security Investigations
18

19 Affidavit submitted to me by reliable electronic means and attested to me as true and accurate by
   telephone consistent with Fed. R. Crim. P. 4.1, 4(d), and 41(d)(3) this ______
                                                                             9    day of July, 2021.
20
21 _____________________________
   Hon. Erica P. Grosjean
22 United States Magistrate Judge

23
     Reviewed as to form by
24
    /s/ Justin Gilio
25 JUSTIN GILIO
   Assistant U.S. Attorney
26

27
            2
28              These substances are in the process of being submitted for lab analysis.


       COMPLAINT AFFIDAVIT                                 4
